REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

	
   Regarding claim 2
           The prior art of record neither anticipates nor renders obvious the combination of: receiving, from a user interface, an indication of a selection of an item listing having a characteristic data segment; identifying a set of historical item listings having the characteristic data segment; determining, based on the set of historical item listings, bid amounts and temporal proximity of bids placed on items of the historical item listings; determining, based on the bid amount and temporal proximity, a set of value ranges; determining, based on the set of value ranges, a likelihood that a high bid on the item listing will be exceeded; generating, based on the determining the likelihood that the high bid on the item listing will be exceeded, a notification, the notification comprising a set of user interface elements, a first portion of the set of user interface elements presenting a portion of the selected item listing and a second portion of the set of user interface elements configured to enable interaction with the selected item listing based on the dynamic bidding model; and causing presentation of the notification on the user interface with the set of user interface elements. 

			
      Regarding claims 9 and 16
 	Claims 9 and 16 are each parallel in subject matter to the feature noted above with respect to claim 2 and are allowable for reasons similar to those provided for claim 2.  

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
(I) US 20050108125 to Goodwin et al. discloses systems and methods for trading products and services over a computer network. In one embodiment, the invention provides a method for trading financial products over a computer network. The system ranks buyers based on the likelihood that they will bid on the products being offered. The system can track the users by certain user information, as well as block a certain user's access to the system based on the user's information. Also the system 30, after receiving the user's bid in steps 950-960, checks to determine if the user's bid is equal to or greater than the sum of the last bid plus the amount of the minimum bid (step 980). If the user's bid is not greater than or equal to the sum of the current high bid plus the minimum bid, the system 30 will inform the user of that fact (step 990), and instruct the bidder to return to the point where she can submit a new bid (step 1000). If the user's bid is greater than or equal to the sum of the current high bid plus the minimum bid, the system 30 will prompt the user to verify the specifics of their bid, which is now the new current high bid. 

(II) US 20150066678 to Ogilvie discloses An electronic system includes: a control unit, configured to generate a geo-fence around a destination location for distributing an order for a good to a goods provider located within the geo-fence; identify a temporal bid from the goods provider for bidding on the order; determine a winning bid based on a bid time of the temporal bid; and a display unit, coupled to the control unit, configured to display the winning bid. The order page 302 can include a goods list 304. The goods list 304 is a listing or catalog of items available for purchase. For example, the goods list 304 can include a dining menu, a restaurant menu, a takeout menu, a prescription list, a bakery menu, a catering menu, an auto parts list, a grocery list, a retail list, or a combination thereof. The pricing module 1126 can also determine the final price 504 by interacting with the bid module 1134. The pricing module 1126 can initially pass the control flow to the bid module 1134 without determining the final price 504.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202. The examiner can normally be reached Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625